Exhibit 10.9

 

 

EMPLOYMENT AGREEMENT

As Amended and Restated

 

THIS AGREEMENT, is entered into this 30th day of September, 2009 ("Effective
Date"), by and between Teche Holding Company (the "Parent") and Patrick O.
Little (the "Executive").

 

 

WITNESSETH

 

WHEREAS, the Executive has heretofore been employed by the Parent as the
Chairman, President and Chief Executive Officer and is experienced in all phases
of the business of the Parent; and

 

WHEREAS, the Parent desires to be ensured of the Executive's continued active
participation in the business of the Parent; and

 

WHEREAS, in order to give the Executive assurances that the Parent wishes him to
remain in the employ of the Parent and in consideration of the Executive's
agreeing to remain in the employ of the Parent, the parties wish to specify the
continuing employment relationship between the Parent and the Executive;

 

NOW THEREFORE, in consideration of the covenants and the mutual agreements
herein contained, the parties, intending to be legally bound, do hereby agree as
follows:

 

1.         Employment. The Parent hereby employs the Executive in the capacity
of Chairman, President and Chief Executive Officer. The Executive hereby accepts
said employment and agrees to render such administrative and management services
to the Parent and Teche Federal Bank ("Bank") as are currently rendered and as
are customarily performed by persons situated in a similar executive capacity.
The Executive shall promote the business of the Parent and the Bank. The
Executive's other duties shall be such as the Board of Director for the Parent
("Board of Directors" or "Board") may from time to time reasonably direct,
including normal duties as an officer of the Parent.

 

2.         Term of Employment. The term of employment of Executive under this
Agreement shall be for the period commencing on the Effective Date and ending
thirty-six (36) months thereafter ("Term"). Additionally, as of the first day of
the calendar quarter (i.e., January 1, April 1, July 1 or September 1) after the
Effective Date and each subsequent calendar quarter thereafter, the Term of
employment under this Agreement shall be extended for an additional period
beyond the then effective expiration date so that the remaining term of the
Agreement shall be thirty-six (36) months thereafter unless or until the Parent
shall deliver written notice ("Notice") to the Employee that such Agreement
shall not be extended beyond the then effective expiration date. Such Notice
shall include a statement as to the reason for such Board action to not extend
such Term.

 

--------------------------------------------------------------------------------

References herein to the Term of this Agreement shall refer both to the initial
term and successive terms.

 

 

3.

Compensation, Benefits and Expenses.

 

(a)       Base Salary. The Parent shall compensate and pay the Executive during
the Term of this Agreement a minimum base salary at the rate of $273,419.90 per
annum ("Base Salary"), payable in cash not less frequently than monthly;
provided, that the rate of such salary shall be reviewed by the Board of
Directors not less often than annually, and the Executive shall be entitled to
receive increases at such percentages or in such amounts as determined by the
Board of Directors. The base salary may not be decreased without the Executive's
express written consent.

 

(b)       Discretionary Bonus. The Executive shall be entitled to participate in
an equitable manner with all other senior management employees of the Parent in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management executives from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive's right to participate in such discretionary bonuses when and as
declared by the Board.

 

(c)       Participation in Benefit and Retirement Plans. The Executive shall be
entitled to participate in and receive the benefits of any plan of the Parent or
Bank which may be or may become applicable to senior management of the Parent or
the Bank relating to pension or other retirement benefit plans, profit-sharing,
stock options or incentive plans, or other plans, benefits and privileges given
to employees and executives of the Parent or the Bank, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Parent.

 

(d)       Participation in Medical Plans and Insurance Policies. The Executive
shall be entitled to participate in and receive the benefits of any plan or
policy of the Parent which may be or may become applicable to senior management
of the Parent or the Bank relating to life insurance, short and long term
disability, medical, dental, eye-care, prescription drugs or medical
reimbursement plans. Additionally, Executive's dependent family shall be
eligible to participate in medical and dental insurance plans sponsored by the
Bank or Parent with the cost of such premiums paid by the Parent.

 

(e)       Vacations and Sick Leave. The Executive shall be entitled to paid
annual vacation leave in accordance with the policies as established from time
to time by the Board of Directors, which shall in no event be less than four
weeks per annum. The Executive shall also be entitled to an annual sick leave
benefit as established by the Board for senior management employees of the
Parent. The Executive shall not be entitled to receive any additional
compensation from the Parent for failure to take a vacation or sick leave, nor
shall he be able to accumulate unused vacation or sick leave from one year to
the next, except to the extent authorized by the Board of Directors.

 

(f)        Expenses. The Parent shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of, or in connection with the business of the Parent, including, but
not by way of limitation, automobile and traveling

 

2

--------------------------------------------------------------------------------

expenses, and all reasonable entertainment expenses, subject to such reasonable
documentation and other limitations as may be established by the Board of
Directors of the Parent. If such expenses are paid in the first instance by the
Executive, the Parent shall reimburse the Executive therefor.

 

(g)       Changes in Benefits. The Parent shall not make any changes in such
plans, benefits or privileges previously described in Section 3(c), (d) and (e)
which would adversely affect the Executive's rights or benefits thereunder,
unless such change occurs pursuant to a program applicable to all executive
officers of the Parent and does not result in a proportionately greater adverse
change in the rights of, or benefits to, the Executive as compared with any
other executive officer of the Parent. Nothing paid to Executive under any plan
or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to Executive pursuant to Section 3(a)
hereof.

 

 

4.

Loyalty; Noncompetition.

 

(a)       The Executive shall devote his full time and attention to the
performance of his employment under this Agreement. During the term of the
Executive's employment under this Agreement, the Executive shall not engage in
any business or activity contrary to the business affairs or interests of the
Bank or Parent.

 

(b)       Nothing contained in this Section 4 shall be deemed to prevent or
limit the right of Executive to invest in the capital stock or other securities
of any business dissimilar from that of the Bank or Parent, or, solely as a
passive or minority investor, in any business.

 

5.         Standards. During the term of this Agreement, the Executive shall
perform his duties in accordance with such reasonable standards expected of
executives with comparable positions in comparable organizations and as may be
established from time to time by the Board of Directors.

 

6.         Termination and Termination Pay. The Executive's employment under
this Agreement shall be terminated upon any of the following occurrences:

 

(a)       The death of the Executive during the term of this Agreement, in which
event the Executive's estate shall be entitled to receive the compensation due
the Executive through the last day of the calendar month in which Executive's
death shall have occurred.

 

(b)       The Board of Directors may terminate the Executive's employment at any
time, but any termination by the Board of Directors other than termination for
Just Cause, shall not prejudice the Executive's right to compensation or other
benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
The Board may within its sole discretion, acting in good faith, terminate the
Executive for Just Cause and shall notify such Executive accordingly.
Termination for "Just Cause" shall include termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform

 

3

--------------------------------------------------------------------------------

stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of the Agreement.

 

(c)       Except as provided pursuant to Section 9 hereof, in the event
Executive's employment under this Agreement is terminated by the Board of
Directors without Just Cause, the Parent shall be obligated to continue to pay
the Executive the salary provided pursuant to Section 3(a) herein, up to the
date of termination of the remaining Term of this Agreement, but in no event for
a period of less than thirty (30) months, and the cost of Executive obtaining
all health, life, disability, and other benefits which the Executive would be
eligible to participate in (including dependent participation) through such date
based upon the benefit levels substantially equal to those being provided
Executive at the date of termination of employment. The provisions of this
Section 6(c) shall survive the expiration or termination of this Agreement.

 

(d)       The voluntary termination by the Executive during the term of this
Agreement with the delivery of no less than 60 days written notice to the Board
of Directors, other than pursuant to Section 9(b), in which case the Executive
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

 

 

7.

Regulatory Exclusions.

 

Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC 1828(k) and any regulations promulgated
thereunder.

 

8.         Disability. If the Executive shall become disabled or incapacitated
to the extent that he is unable to perform his duties hereunder, by reason of
medically determinable physical or mental impairment, as determined by a doctor
engaged by the Board of Directors, Executive shall nevertheless continue to
receive the compensation and benefits provided under the terms of this Agreement
as follows: 100% of such compensation and benefits for a period of 12 months,
but not exceeding the remaining term of the Agreement, and 65% thereafter for
the remainder of the term of the Agreement. Such benefits noted herein shall be
reduced by any benefits otherwise provided to the Executive during such period
under the provisions of disability insurance coverage in effect for Parent or
Bank employees. Thereafter, Executive shall be eligible to receive benefits
provided by the Parent under the provisions of disability insurance coverage in
effect for Parent or Bank employees. Upon returning to active full-time
employment, the Executive's full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities. In the
event that the Executive returns to active employment on other than a full-time
basis, then his compensation (as set forth in Section 3(a) of this Agreement)
shall be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties.

 

 

9.

Change in Control.

 

(a)       Notwithstanding any provision herein to the contrary, in the event of
the involuntary termination of Executive's employment during the term of this
Agreement following any

 

4

--------------------------------------------------------------------------------

Change in Control of the Bank or Parent, or within 24 months thereafter of such
Change in Control, absent Just Cause, Executive shall be paid an amount equal to
the product of 2.999 times the Executive's "base amount" as defined in Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended (the "Code") and
regulations promulgated thereunder. Such sum shall be paid in one (1) lump sum
immediately upon the Executive’s Termination of Employment with the Parent,
subject to such limitations set forth at Section 7 herein. Notwithstanding the
foregoing, all sums payable hereunder shall be reduced in such manner and to
such extent so that no such payments made hereunder when aggregated with all
other payments to be made to the Executive by the Bank or the Parent shall be
deemed an “excess parachute payment” in accordance with Section 280G of the Code
and be subject to the excise tax provided at Section 4999(a) of the Code.
Additionally, the Executive and his dependent family shall be entitled to
continue to participate in all medical, dental, eye-care, prescription drugs or
medical reimbursement or other similar plans applicable to employees of the Bank
or the Parent, or successors thereto, for a period of not less than thirty-six
(36) months following the date of Termination of Employment. The term “Change in
Control” shall refer to (i) the sale of all, or a material portion, of the
assets of the Bank or the Parent; (ii) the merger or recapitalization of the
Bank or the Parent whereby the Bank or the Parent is not the surviving entity;
(iii) a Change in Control of the Bank or the Parent, as otherwise defined or
determined by the Office of Thrift Supervision or regulations promulgated by it;
or (iv) the acquisition, directly or indirectly, of the beneficial ownership
(within the meaning of that term as it is used in Section 13(d) of the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder) of twenty-five percent (25%) or more of the outstanding voting
securities of the Bank or the Parent by any other person, trust, entity or group
other than by the Parent. The term “person” means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The provisions of this Section
9(a) shall survive the expiration of this Agreement occurring after a Change in
Control.

(b)       Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment under this Agreement within
24 months following a Change in Control of the Bank or Parent for Good Reason
(as defined thereafter) and Executive shall thereupon be entitled to receive the
payment and benefits described in Section 9(a) of this Agreement. The Executive
must provide written notice to the Parent of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or the condition alleged to constitute “Good Reason.”
Upon delivery of such notice by the Executive, the Parent shall have a period of
thirty (30) days thereafter during which it or they may remedy in good faith the
condition constituting such Good Reason, and the Executive's employment shall
continue in effect during such time so long as the Parent makes diligent efforts
during such time to cure such Good Reason. In the event that the Parent shall
remedy in good faith the event or condition constituting Good Reason, then such
notice of termination shall be null and void, and the Parent shall not be
required to pay the amount due to the Executive under this Section 9(b). The
Parent’s remedy of any Good Reason event or condition with or without notice
from the Executive shall not relieve the Parent from any obligations to the
Executive under this Agreement or otherwise and shall not affect the Executive's
rights upon the reoccurrence of the same, or the occurrence of any

 

5

--------------------------------------------------------------------------------

other, Good Reason event or condition. The provisions of this Section 9(b) shall
survive the expiration of this Agreement occurring after a Change in Control.

“Good Reason” shall exist if, without Executive’s express written consent, the
Parent materially breaches any of their respective obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon the occurrence any of the following:

 

 

(1)

a material diminution in the Executive's base compensation;

 

 

(2)

a material diminution in the Executive’s authority, duties, or responsibilities;

 

 

(3)

a material diminution in the budget over which the Executive retains authority;

 

 

(4)

a material change in the geographic location of the Executive’s office location;

 

 

(5)

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive is required to report to a corporate officer or employee
instead of reporting directly to the board of directors of the Parent or the
Bank; or

 

 

(6)

any other action or inaction that constitutes a material breach by the Parent of
this Agreement.

 

 

(c)

Reduction for Payments made under Employment Agreement with Bank.

 

Such sum payable under this Section 9 shall be reduced by all sums paid by the
Bank, if any, pursuant to Section 9 of the Employment Agreement dated September
30, 2007, between the Executive and the Bank in connection with such Change in
Control, but the payments hereunder shall not otherwise affect, or be affected
by, any amounts that the Executive is entitled to receive under any other
provision of this Agreement, or any other agreement between the Executive and
the Parent or the Executive and the Bank.

 

10.       Withholding. All payments required to be made by the Parent hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Parent may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

6

--------------------------------------------------------------------------------

11.   Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Parent which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

 

(b)       Since the Parent is contracting for the unique and personal skills of
the Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Parent.

 

12.       Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Parent to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement shall constitute an amendment and restatement of
any prior agreement with respect to the subject matter herein.

 

13.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.

 

14.       Nature of Obligations. Nothing contained herein shall create or
require the Parent to create a trust of any kind to fund any benefits which may
be payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Parent hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Parent.

 

15.       Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

 

17.       Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect of the district office of the American
Arbitration Association ("AAA") nearest to the home office of the Parent, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof, except to the extent that the parties may otherwise reach a mutual
settlement of such issue. Further, the settlement of the dispute to be approved
by the Board of the Parent may include a provision for the reimbursement by the
Parent to the Executive for all reasonable costs and expenses, including
reasonable attorneys' fees, arising from such dispute, proceedings or actions,
or the Board

 

7

--------------------------------------------------------------------------------

of the Parent may authorize such reimbursement of such reasonable costs and
expenses by separate action upon a written action and determination of the Board
following settlement of the dispute. Such reimbursement shall be paid within ten
(10) days of Executive furnishing to the Parent evidence, which may be in the
form, among other things, of a canceled check or receipt, of any costs or
expenses incurred by Executive.

 

18.       Confidential Information. The Executive acknowledges that during his
or her employment he or she will learn and have access to confidential
information regarding the Bank and the Parent and its customers and businesses
("Confidential Information"). The Executive agrees and covenants not to disclose
or use for his or her own benefit, or the benefit of any other person or entity,
any such Confidential Information, unless or until the Bank or the Parent
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Bank, the Parent, or any subsidiaries
or affiliates, or to any of the businesses operated by them, and the Executive
confirms that such information constitutes the exclusive property of the Bank
and the Parent. The Executive shall not otherwise knowingly act or conduct
himself (a) to the material detriment of the Bank or the Parent, or its
subsidiaries, or affiliates, or (b) in a manner which is inimical or contrary to
the interests of the Bank or the Parent. Executive acknowledges and agrees that
the existence of this Agreement and its terms and conditions constitutes
Confidential Information of the Bank or Parent, and the Executive agrees not to
disclose the Agreement or its contents without the prior written consent of the
Bank or Parent. Notwithstanding the foregoing, the Bank reserves the right in
its sole discretion to make disclosure of this Agreement as it deems necessary
or appropriate in compliance with its regulatory reporting requirements.
Notwithstanding anything herein to the contrary, failure by the Executive to
comply with the provisions of this Section may result in the immediate
termination of the Agreement within the sole discretion of the Bank,
disciplinary action against the Executive taken by the Bank or Parent, including
but not limited to the termination of employment of the Executive for breach of
the Agreement and the provisions of this Section, and other remedies that may be
available in law or in equity.

 

18.       Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto, and shall supercede any prior
agreements with respect to such matters.

 

19.        Deferral of Non-Deductible Compensation. In the event that the
Executive’s aggregate compensation (including compensatory benefits which are
deemed remuneration for purposes of Section 162(m) of the Code) from the Parent
and any consolidated tax entities for any calendar year exceeds the maximum
amount of compensation deductible by the Parent or any of the consolidated tax
entities in any tax or calendar year under Section 162(m) of the Code (the
"maximum allowable amount"), then any such amount in excess of the maximum
allowable amount shall be mandatorily deferred with interest thereon at the
short-term Applicable Federal Rate per annum to a calendar year such that the
amount to be paid to the Executive in such calendar year, including deferred
amounts and interest thereon, does not exceed the maximum allowable amount.

 

8

--------------------------------------------------------------------------------

Subject to the foregoing, deferred amounts including interest thereon shall be
payable by the Parent at the earliest time permissible.

 

 

20.

Effect of Code Section 409A.

 

(a)       This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Parent to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Section Code 409A.

 

(b)       Notwithstanding anything in this Agreement to the contrary, if the
Parent in good faith determines, as of the effective date of Executive’s
Termination of Employment that the Executive is a “specified employee” within
the meaning of Section 409A of the Code and if the payment under Sections 6(c)
or 9 does not qualify as a short-term deferral under Code Section 409A and
Treas. Reg. §1.409A-1(b)(4) (or any similar or successor provisions), and that
an amount (or any portion of an amount) payable to Executive hereunder, is
required to be suspended or delayed for six months in order to satisfy the
requirements of Section 409A of the Code, then the Parent will so advise
Executive, and any such payment (or the minimum amount thereof) shall be
suspended and accrued for six months (“Six-Month Delay”), whereupon such amount
or portion thereof shall be paid to Executive in a lump sum on the first day of
the seventh month following the effective date of Executive’s Termination of
Employment. The limitations of this Six-Month Delay shall only be effective if
the stock of the Parent or a parent corporation is publicly traded as set forth
at Section 409A(a)(2)(B)(i) of the Code.

 

"Specified Employee" means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

"Termination of Employment" shall have the same meaning as "separation from
service", as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). Whether a “Termination of Employment” takes place is determined
based on whether the facts and circumstances indicate that the Parent and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an Executive or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Parent if the Executive has been providing services to the
Parent less than 36 months). Facts and circumstances to be considered in making
this determination include, but are not limited to, whether the Executive

 

9

--------------------------------------------------------------------------------

continues to be treated as an Executive for other purposes (such as continuation
of salary and participation in employee benefit programs), whether similarly
situated service providers have been treated consistently, and whether the
Executive is permitted, and realistically available, to perform services for
other service recipients in the same line of business. The Executive is presumed
to have separated from service where the level of bona fide services performed
decreases to a level equal to 20 percent or less of the average level of
services performed by the Executive during the immediately preceding 36-month
period. The Executive will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is a 50
percent or more of the average level of service performed by the Executive
during the immediately preceding 36-month period. No presumption applies to a
decrease in the level of bona fide services performed to a level that is more
than 20 percent and less than 50 percent of the average level of bona fide
services performed during the immediately preceding 36-month period. The
presumption is rebuttable by demonstrating that the Parent and the Executive
reasonably anticipated that as of a certain date the level of bona fide services
would be reduced permanently to a level less than or equal to 20 percent of the
average level of bona fide services provided during the immediately preceding
36-month period or full period of services provided to the Parent if the
Executive has been providing services to the Parent for a period of less than 36
months (or that the level of bona fide services would not be so reduced).    

 

For periods during which the Executive is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Executive is treated as
providing bona fide services at a level equal to the level of services that the
Executive would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Executive is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period). Bona fide leave of absence means that there is a reasonable expectation
that the Executive will return to perform services for the Parent.

 

 

(c)

Notwithstanding the Six-Month Delay rule set forth in Section 20(b) above:

 

(i)        To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Parent
will pay the Executive an amount equal to the lesser of two times (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s Termination of
Employment occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Parent for the
taxable year of the Executive preceding the taxable year of the Executive in
which his Termination of Employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
had a Termination of Employment); provided that amounts paid under this Section
20(c) must be paid no later than the last day of the second taxable year of the
Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid

 

10

--------------------------------------------------------------------------------

will count toward, and will not be in addition to, the total payment amount
required to be made to the Executive by the Parent under Sections 6(c) or 9; and

 

(ii)       To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Parent will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Executive’s Termination of Employment; provided that the amount
paid under this Section 20(c) will count toward, and will not be in addition to,
the total payment amount required to be made to the Executive by the Parent
under Sections 6(c) or 9.

 

(d)       To the extent that any reimbursements or in-kind payments are subject
to Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Parent of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Parent and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Parent under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

 

 

ATTEST:

Teche Holding Company

 

 

 

 

 

 

 

By:

 

Secretary

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

Patrick O. Little
Executive

 

 



12

